DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., touchless control via an end-user device and associated cameras without the use of specialized sensors or extensive servers/computers (see page 9 of the remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to the amendment have been considered but are moot in view of new grounds of rejection.  Although Applicant argues that TAY does not disclose a vector field that encodes key-point to key point relationships (e.g. joint positions in relation to other joint positions) (see page 10 of the remarks), secondary reference SHOTTON expressly discloses this interpretation (see Figure 3, 4; paragraph 47, 48) and therefore, the combination would teach the amended claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1, 3, 5, 6, 8, 9, 10, 12, 13, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAY (US 2020/0012350) in view of SHOTTON et al (US 2012/0239174).
Regarding claim 1, TAY discloses a device for performing touchless control (abstract), comprising: at least one memory device that stores computer-executable instructions (paragraph 39-41; memeory, instructions, and processor would be inherently necessary); and at least one processor configured to access the memory device (paragraph 39-41), wherein the processor is configured to execute the computer-executable instructions to: receive at least one image from at least one camera (paragraph 35-37); apply a machine learning technique to the image to determine a first map, the first map comprising a function that generates a correspondence between data associated with the image to a feature space (Figure 7-9; paragraph 31, 60-66; defining various zones of a captured image); determine a second map comprising a representation of a user in the image based on the first map (Figure 7-9; paragraph 47-49, 54-57; position determination of mapped body portion within the image); determine a third map comprising a vector field (paragraph 95-97); determine a pose of the user based on the second map and third map (paragraph 47-49, 54-57); identify a gesture of the user in the image based on the pose of the user (paragraph 47-49, 54-57); track the pose of the user and a portion of a body of the user for performing touchless control of the device ((paragraph 54-57, 60-66); determine, based on the tracked pose, a mapping between the portion of the user's body and an input feature associated with the device (paragraph 54-57, 60-66); and modify the input feature based on the mapping to enable an interaction between the user and the device (paragraph 60-66, 76-81; gesture based user input).  However, TAY does not expressly disclose determine a third map comprising a vector field that encodes key-point to key-point relationships in the image and predicting, via the machine learning technique, a body part confidence associated with a portion of a body of the user.  In a similar field of endeavor, SHOTTON discloses determine a third map comprising a vector field that encodes key-point to key-point relationships in the image (Figure 3, 4; paragraph 47, 48); and determine the pose of the user based on the second map and the third map (Figure 3, 4; paragraph 47, 48); and predicting, via the machine learning technique, a body part confidence associated with a portion of a body of the user (Figure 4-6; paragraph 5, 53, 54, 57, 73; training sets for determining pose, joint location, and body parts).  Therefore it would have been obvious to a person of ordinary skill in the art to modify TAY to include the teachings of SHOTTON, since SHOTTON states that such a modification would allow tracked actions of a user to perform controls or actions within an application.  Furthermore, as both inventions are analogous, such a modification would provide additional machine learning based on those taught by SHOTTON. 	
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAY further discloses wherein the computer-executable instructions to identify the gesture comprise computer-executable instructions to determine that the gesture has an associated duration exceeding a predetermined threshold (paragraph 113-117; speed over several frames indicates pointing gesture of a stationary hand). 
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAY further discloses further comprising computer-executable instructions to determine a second mapping between a second portion of the user's body and the input feature by applying a mathematical transformation to a representation of the portion of the user's body (paragraph 127-133).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAY further discloses further comprising computer-executable instructions to modify the input feature at a different speed or at a different precision based on the second mapping (paragraph 40-42; user controlled motion of a cursor would allow input speed based on mapped user speed). 
Regarding claim 8, claim 8 (method) discloses features identical to those disclosed in claim 1 (device) and therefore are rejected based on the same grounds. 
Regarding claim 10, claim 10 (method) discloses features identical to those disclosed in claim 3 (device) and therefore are rejected based on the same grounds. 
Regarding claim 12, claim 12 (method) discloses features identical to those disclosed in claim 5 (device) and therefore are rejected based on the same grounds. 
Regarding claim 13, claim 13 (method) discloses features identical to those disclosed in claim 6 (device) and therefore are rejected based on the same grounds. 
Regarding claim 15, claim 15 (non-transitory computer readable medium) discloses features identical to those disclosed in claim 1 (device) and therefore are rejected based on the same grounds. 
Regarding claim 18, claim 18 (non-transitory computer readable medium) discloses features identical to those disclosed in claim 5 (device) and therefore are rejected based on the same grounds. 
Regarding claim 19, claim 19 (non-transitory computer readable medium) discloses features identical to those disclosed in claim 6 (device) and therefore are rejected based on the same grounds. 
Claim 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAY (US 2020/0012350) in view of SHOTTON et al (US 2012/0239174) and further in view of GIURGICA-TIRON et al (US 2019/0228533).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of TAY and SHOTTON fails to disclose wherein the tracking the portion of the user's body further comprises applying a smoothing filter to reduce noisy measurements during the tracking.  In a similar field of endeavor, GIURGICA-TIRON discloses wherein the tracking the portion of the user's body further comprises applying a smoothing filter to reduce noisy measurements during the tracking (paragraph 54; smoothing function).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of TAY and SHOTTON to include the teachings of GIURGICA-TIRON, since GIURGICA-TIRON states that such a modification would provide greater accurate representation of an estimated position.  Furthermore, smoothing of noisy data is well known and conventional in the art and allows estimation of values based on established algorightms.
Regarding claim 11, claim 11 (method) discloses features identical to those disclosed in claim 4 (device) and therefore are rejected based on the same grounds. 
Regarding claim 17, claim 17 (non-transitory computer readable medium) discloses features identical to those disclosed in claim 4 (device) and therefore are rejected based on the same grounds. 
Claim 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAY (US 2020/0012350) in view of SHOTTON et al (US 2012/0239174) and further in view of BLAYLOCK et al (US 2020/0058148).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of TAY and SHOTTON does not expressly disclose further comprising computer-executable instructions to: track the pose of the user at a frame rate; determine that a value of a refresh rate associated with the device is different than a value of the frame rate; and modify the input feature using a smoothing function, the smoothing function comprising parameters that are determined based on at least the frame rate and/or the refresh rate.  In a similar field of endeavor, BLAYLOCK discloses further comprising computer-executable instructions to: track the pose of the user at a frame rate; determine that a value of a refresh rate associated with the device is different than a value of the frame rate (paragraph 232, 233); and modify the input feature using a smoothing function, the smoothing function comprising parameters that are determined based on at least the frame rate and/or the refresh rate (paragraph 232, 233).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of TAY and SHOTTON to include the teachings of BLAYLOCK, since BLAYLOCK states that such a modification would provide interpellation of captured data to provide predictive display of an input.  
Regarding claim 14, claim 14 (method) discloses features identical to those disclosed in claim 7 (device) and therefore are rejected based on the same grounds.
Regarding claim 20, claim 20 (non-transitory computer readable medium) discloses features identical to those disclosed in claim 7 (device) and therefore are rejected based on the same grounds.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624